          Case 4:18-cr-00662-JM Document 19 Filed 08/14/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                                 NO. 4:18-cr-00662-JM-1

FRANK CHRISTAN DUNN                                                              DEFENDANT

                                   ORDER OF DETENTION

       Defendant Frank Christian Dunn appeared in person with his attorney, Jack Lassiter, for a

change of plea hearing on this date. The government was represented by Assistant United States

Attorney Kristin Bryant.

       Following the acceptance of the Defendant=s guilty plea to Count 4 of the Indictment, the

Court addressed Dunn’s Motion to Continue Defendant on Current Conditions of Release Pending

Sentencing (DE #15). Following testimony from the Defendant and statements from counsel, the

Court determined that the motion should be denied, and the Defendant was ordered detained

pursuant to 18 U.S.C. ' 3143(a)(2). The Defendant will remain in the custody of the United

States Marshal until sentencing.

       IT IS SO ORDERED this 14th day of August, 2019.



                                                   _________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE
